[Cite as State v. Gooding, 2021-Ohio-173.]


                                        COURT OF APPEALS
                                      HOLMES COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. Craig R. Baldwin, P.J.
         Plaintiff-Appellee                     Hon. William B. Hoffman, J.
                                                Hon. John W. Wise, J.
 -vs-
                                                Case No. 20CA007
 MATTHEW L. GOODING

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Holmes County Court of
                                                Common Pleas, Case No. 19CR096


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        January 25, 2021


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 SEAN WARNER                                    DAVID M. HUNTER
 Prosecuting Attorney                           244 West Main Street
 Holmes County, Ohio                            Loudonville, Ohio 44842

 ROBERT K. HENDRIX
 Assistant Prosecuting Attorney
 Holmes County, Ohio
 164 East Jackson Street
 Millersburg, Ohio 44654
Holmes County, Case No. 20CA007                                                         2


Hoffman, J.
      {¶1}    Appellant Matthew Gooding appeals the judgment entered by the Holmes

County Common Pleas Court convicting him of five counts of aggravated menacing (R.C.

2903.21(A),(B)) and sentencing him to an aggregate term of incarceration of thirty-six

months. Appellee is the state of Ohio.

                          STATEMENT OF THE FACTS AND CASE

      {¶2}    On August 7, 2019, Paula Shearer held an intake session with Appellant at

One Eighty, an agency in Millersburg, Ohio, where she was employed as an outpatient

counselor.    Appellant was referred to the agency by the Holmes County Probation

Department.     At this session, Ms. Shearer explained to Appellant the limits of

confidentiality, explaining she was a mandatory reporter.      She told Appellant if he

answered yes to any of the questions in a specific section of the assessment, she would

be required to report he was threatening harm to himself or others. Further, Appellant

signed a release, allowing her to discuss his progress with the probation department.

      {¶3}    After missing several counseling sessions, Appellant appeared for his

September 13, 2019 session with Ms. Shearer in a state of extreme anger. He had no

water or electricity at his home. Ten years earlier, his children had been removed from

his custody by the Holmes County Department of Job and Family Services, Department

of Children’s Services. Appellant stated he wanted to hurt the Department the way they

had hurt him. He was mapping out a plan. He stated he did not know when he would do

it, because he did not think his mother should lose her son based on what he was

planning. He became more enraged as he spoke, stating, “They will pay for this.” Tr. 53.

He also told Ms. Shearer he was watching Children’s Services workers at their homes,

observing them through their windows while they were watching television and eating.
Holmes County, Case No. 20CA007                                                          3


Ms. Shearer became concerned Appellant would harm employees of the Department,

specifically based on his statement he did not care if he died carrying out his plan. She

became afraid for her own safety during the session. Appellant terminated the session

and walked out of the office.

       {¶4}   Ms. Shearer reported the threats to the probation department, who in turn

reported the threats to Children’s Services and the Holmes County Sheriff’s Department.

Dan Jackson, Marla Croskey, Kelsey MacFarlane, and Christy Henry, all current

employees of Children’s Services, felt threatened by the comments, as did Emily Ayers,

who was Appellant’s ongoing caseworker ten years prior but no longer worked for

Children’s Services. The employees were all aware Appellant lived within a few blocks

of their office. Ms. MacFarlane lived near Appellant, and had observed Appellant staring

at her and her family.

       {¶5}   Appellant was indicted by the Holmes County Grand Jury with five counts

of aggravated menacing, each including a specification the named victim was an officer

or employee of a public children services agency, and the offense related to the officer or

employee’s performance or anticipated performance of official responsibilities or duties.

       {¶6}   The case proceeded to jury trial. Appellant was found guilty of four counts,

including the specifications the named victim was a children services employee, making

the crimes felonies of the fifth degree. Appellant was found guilty of aggravated menacing

in the fifth count, related to Emily Ayers, without the accompanying specification, a

misdemeanor of the first degree. The trial court convicted Appellant in accordance with

the jury’s verdict and sentenced him to nine months incarceration on each of the felony

convictions, to be served consecutively, and to six months incarceration on the
Holmes County, Case No. 20CA007                                                            4


misdemeanor conviction, to be served concurrently, for an aggregate sentence of thirty-

six months.

       {¶7}   It is from the February 26, 2020 judgment of conviction and sentence

Appellant prosecutes his appeal, assigning as error:



              I. APPELLANT’S CONVICTIONS FOR AGGRAVATED MENACING

       ARE AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

              II. THERE WAS INSUFFICIENT EVIDENCE TO SUPPORT THE

       CONVICTIONS FOR AGGRAVATED MENACING.

              III. THE TRIAL COURT ERRED IN DENYING APPELLANT’S

       MOTION FOR ACQUITTAL AT THE CLOSE OF THE STATE’S CASE.

              IV. THE TRIAL COURT ERRED IN ALLOWING TESTIMONY

       ABOUT PRIOR BAD ACTS OF THE APPELLANT BY THE STATE’S

       WITNESSES.



                                             I., II., III.

       {¶8}   Because the issues of manifest weight and sufficiency of the evidence are

closely related, we address Appellant’s first three assignments of error together.

       {¶9}   In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,

and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and
Holmes County, Case No. 20CA007                                                             5


a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶10} An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶11} A Crim. R. 29(A) motion for acquittal tests the sufficiency of the evidence

presented at trial. State v. Blue, 5th Dist. Stark No.2001CA00250, 2002–Ohio–351, citing

State v. Williams, 74 Ohio St.3d 569, 576, 1996–Ohio–91, 660 N.E.2d 724; State v. Miley,

114 Ohio App.3d 738, 742, 684 N.E.2d 102 (4th Dist.1996). Crim. R. 29(A) allows a trial

court to enter a judgment of acquittal when the state's evidence is insufficient to sustain

a conviction. A trial court should not sustain a Crim. R. 29 motion for acquittal unless,

after viewing the evidence in a light most favorable to the state, the court finds no rational

finder of fact could find the essential elements of the charge proven beyond a reasonable

doubt. State v. Franklin, 5th Dist. Stark No.2007–CA–00022, 2007–Ohio–4649 at ¶ 12,

citing State v. Dennis, 79 Ohio St.3d 421, 1997–Ohio–372, 683 N.E.2d 1096.

       {¶12} Appellant was convicted of five counts of aggravated menacing in violation

of R.C. 2903.21, which provides:




              (A) No person shall knowingly cause another to believe that the

          offender will cause serious physical harm to the person or property of

          the other person, the other person's unborn, or a member of the other
Holmes County, Case No. 20CA007                                                         6


          person's immediate family. In addition to any other basis for the other

          person's belief that the offender will cause serious physical harm to the

          person or property of the other person, the other person's unborn, or a

          member of the other person's immediate family, the other person's belief

          may be based on words or conduct of the offender that are directed at

          or identify a corporation, association, or other organization that employs

          the other person or to which the other person belongs.

             (B) Whoever violates this section is guilty of aggravated menacing.

          Except as otherwise provided in this division, aggravated menacing is a

          misdemeanor of the first degree. If the victim of the offense is an officer

          or employee of a public children services agency or a private child

          placing agency and the offense relates to the officer's or employee's

          performance or anticipated performance of official responsibilities or

          duties, aggravated menacing is a felony of the fifth degree or, if the

          offender previously has been convicted of or pleaded guilty to an offense

          of violence, the victim of that prior offense was an officer or employee of

          a public children services agency or private child placing agency, and

          that prior offense related to the officer's or employee's performance or

          anticipated performance of official responsibilities or duties, a felony of

          the fourth degree.




      {¶13} Appellant specifically argues the State failed to prove he made a threat to

the employees of Children’s Services. He argues even if the evidence could be construed
Holmes County, Case No. 20CA007                                                              7


as a threat, he did not make a threat of serious physical harm. He also argues the threat

was not made to a third party Appellant knew or reasonably should have known would

convey the threat to the intended victim, because Ms. Shearer’s statements to him

regarding the limits of confidentiality concerned solely the initial diagnostic assessment,

and not subsequent counseling sessions.

       {¶14} Appellant argues his statement he wanted to hurt Children’s Services as

much as they hurt him was not a threat at all, and even if construed as a threat, was not

a threat of serious physical harm. While the statement he wanted to hurt them as much

as they hurt them standing alone might not be a threat of serious physical harm, Appellant

went on to tell Ms. Shearer he was mapping out a plan. He expressed to Ms. Shearer he

was not sure when he would carry out the plan, because he did not want his mother to

lose her son because of what he was planning. He indicated he did not care if he died

carrying out his plan. He further stated he had been watching employees of Children’s

Services through the windows of their homes while they were eating and watching

television. Taking all of Appellant’s statements together, reasonable minds could find

Appellant caused employees of Children’s Services to believe he would cause serious

physical harm to their person or property. His statements to Ms. Shearer reflect he had

mapped out a plan of such magnitude he could lose his life carrying it out, and further he

had taken the step of watching the employees of Children’s Services through the windows

of their homes. The judgment is supported by sufficient evidence, and the trial court did

not err in failing to direct a verdict on this issue. We further find the jury did not lose its

way in concluding Appellant caused the victims in this case to believe he would cause
Holmes County, Case No. 20CA007                                                         8


serious physical harm to their person or property, and the judgment is not against the

manifest weight of the evidence.

      {¶15} Appellant also argues he did not make the threat to a person whom he knew

or reasonably should have known would convey the threat to the intended victim. Ms.

Shearer testified when she went over the diagnostic intake form with Appellant, she

indicated if he answered yes to any of the questions in a portion of the assessment, she

would be bound to report his answers to authorities concerning his threats to harm himself

or others. He argues this communication should be interpreted as applying solely to the

assessment, and not to any further statements he made during future counseling

sessions concerning harm to himself or others. However, Ms. Shearer also testified

Appellant signed a release which allowed her to communicate with the probation

department concerning his progress in counseling session.           From Ms. Shearer’s

communication during the diagnostic assessment she would be required to report threats

of harm, coupled with Appellant’s choice to sign a release of information to the probation

department, reasonable minds could conclude Appellant made the threat to a person he

knew or reasonably should have known would convey the threat to the probation

department, which would ultimately reach the intended victims. We find the jury did not

lose its way in finding Appellant reasonably should have known the threat would be

communicated to the victims, and accordingly we find the judgment is not against the

manifest weight or sufficiency of the evidence.

      {¶16} The first, second, and third assignments of error are overruled.
Holmes County, Case No. 20CA007                                                         9


                                               IV.

      {¶17} In his fourth assignment of error, Appellant argues the court erred in

admitting evidence of prior bad acts.

      {¶18} Evid. R. 404(B) provides:




             (B) Other Crimes, Wrongs or Acts. Evidence of other crimes,

          wrongs, or acts is not admissible to prove the character of a person in

          order to show action in conformity therewith. It may, however, be

          admissible for other purposes, such as proof of motive, opportunity,

          intent, preparation, plan, knowledge, identity, or absence of mistake or

          accident. In criminal cases, the proponent of evidence to be offered

          under this rule shall provide reasonable notice in advance of trial, or

          during trial if the court excuses pretrial notice on good cause shown, of

          the general nature of any such evidence it intends to introduce at trial.




      {¶19} “Because R.C. 2945.59 and Evid.R. 404(B) codify an exception to the

common law with respect to evidence of other acts of wrongdoing, they must be construed

against admissibility, and the standard for determining admissibility of such evidence is

strict.” State v. Broom, 40 Ohio St.3d 277, 281–82, 533 N.E.2d 682, 689–90 (1988).

Evidence to prove the “type” of person the defendant is in order to show he acted in

conformity therewith in the instant case is barred by Evid.R. 404(B). State v. Greene, 5th

Dist. Tuscarawas No. 2012 AP 02 0018, 2012–Ohio–5624, 983 N.E.2d 773, ¶ 35.
Holmes County, Case No. 20CA007                                                            10


       {¶20} The Ohio Supreme Court has set forth a three-part test for determining the

admissibility of other acts evidence:




               The first step is to consider whether the other acts evidence is

          relevant to making any fact that is of consequence to the determination

          of the action more or less probable than it would be without the evidence.

          Evid.R. 401. The next step is to consider whether evidence of the other

          crimes, wrongs, or acts is presented to prove the character of the

          accused in order to show activity in conformity therewith or whether the

          other acts evidence is presented for a legitimate purpose, such as those

          stated in Evid.R. 404(B). The third step is to consider whether the

          probative value of the other acts evidence is substantially outweighed

          by the danger of unfair prejudice. See Evid.R 403.




       {¶21} State v. Williams, 134 Ohio St.3d 521, 2012–Ohio–5695, 983 N.E.2d 1278,

¶ 20 (2012).

       {¶22} “[A] trial court is vested with broad discretion in determining the admissibility

of evidence in any particular case, so long as such discretion is exercised in line with the

rules of procedure and evidence.” Rigby v. Lake Cty., 58 Ohio St. 3d 269, 271, 569

N.E.2d 1056 (1991).

       {¶23} Appellant argues the court erred in admitting evidence of prior bad acts

through the testimony of several of the State’s witnesses. Ms. Shearer testified Appellant

told her he used alcohol when he could not receive his drug of choice. Tr. 52. Mr. Jackson
Holmes County, Case No. 20CA007                                                        11


testified Appellant was involved in a case of substantiated sexual abuse, and knew

Appellant’s criminal history and what Appellant had been arrested for in the past. Tr. 66,

70. Ms. Croskey also testified Appellant had been involved with the agency for sexual

abuse of his children. Tr. 81. She further testified concerning Appellant’s drug abuse

and prior threats he had made with weapons to the agency. Tr. 81-87. She testified their

records contained documented threats made by Appellant in the past, and she was aware

of prior domestic violence committed by Appellant. Tr. 88. Ms. Henry testified before she

worked for Children’s Services she was a newspaper reporter, and had observed

Appellant in the courtroom a handful of times while covering proceedings for the

newspaper. Tr. 95. Emily Ayers testified concerning criminal activity by Appellant during

the time she was his caseworker, including domestic violence and violation of a no contact

order issued to Appellant’s wife. Tr. 113-114. She testified Appellant demonstrated a

pattern of domestic violence, drug abuse, mental health issues, and other criminal

behavior which escalated during her involvement with the family. Tr. 123. Sgt. Henry of

the Holmes County Sheriff’s Department also testified he had “past experiences” with

Appellant. Tr. 143.

      {¶24} In aggravated menacing cases where the victim's subjective belief that the

offender will cause the victim physical harm is an element of the offense, “evidence of a

defendant's violent character is admissible to prove that the victim believed that the

defendant would cause physical harm.” City of Cleveland v. Reynolds, 8th Dist. Cuyahoga

No. 105546, 2018-Ohio-97, ¶ 12, citing Cleveland v. McCoy, 8th Dist. Cuyahoga No.

103276, 2016–Ohio–3451, ¶ 4. We find the trial court did not err in admitting evidence of

Appellant’s prior criminal history and past threats made to the Department of Children’s
Holmes County, Case No. 20CA007                                                         12


Services. Evidence Appellant sexually abused his children, committed acts of domestic

violence against his wife despite the no contact order, and had a history of threatening

the Department with and without weapons were admissible not to show he acted in

conformity therewith on the instant occasion, but to demonstrate the victims believed

Appellant would cause them serious physical harm.

      {¶25} However, we find evidence of Appellant’s drug and alcohol use does not

meet the standard for admissibility set forth in Williams, supra. Unlike evidence of past

violent acts or threats of violent acts, evidence Appellant used drugs and alcohol does

not tend to demonstrate any fact at issue in the instant case. We find the evidence of

Appellant’s drug and alcohol use in this case is not admissible for any of the purposes set

forth in Evid. R. 404(B). Because this evidence is of virtually no probative value in the

instant case, we conclude under the third prong of Williams, supra, its probative value is

substantially outweighed by the danger of unfair prejudice, and such evidence should not

have been admitted..

      {¶26} Although we find the trial court erred in admitting evidence of Appellant’s

drug and alcohol use, we find the error to be harmless in the instant case. Crim.R. 52(A)

defines harmless error in the context of criminal cases and provides: “Any error, defect,

irregularity, or variance which does not affect substantial rights shall be disregarded.”

Under the harmless-error standard of review, “the government bears the burden of

demonstrating that the error did not affect the substantial rights of the defendant.” State

v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 15, citing United States

v. Olano, 507 U.S. 725, 741, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). First, it must be

determined whether the defendant was prejudiced by the error, i.e., whether the error had
Holmes County, Case No. 20CA007                                                      13


an impact on the verdict. Second, it must be determined whether the error was not

harmless beyond a reasonable doubt. Lastly, once the prejudicial evidence is excised,

the remaining evidence is weighed to determine whether it establishes the defendant's

guilt beyond a reasonable doubt. State v. Harris, 142 Ohio St.3d 211, 2015-Ohio-166, 28

N.E.3d 1256, ¶ 37.

      {¶27} As discussed in Appellant’s first three assignments of error, the evidence

demonstrated Appellant told his counselor he intended to hurt the Children’s Services

department, he was mapping out a plan, and such plan might result in his mother losing

her son. He indicated he was not afraid to die carrying out his plan, and had started to

watch employees of Children’s Services through the windows of their homes. Employees

of Children’s Services testified they were afraid for their own safety and that of their

families, based not only on the threats themselves, but on their past interactions with

Appellant and their knowledge of his past violent conduct directed toward the Department

and toward others. We find any error in admitting brief references to Appellant’s use of

drugs and alcohol did not have an impact on the verdict, the error was harmless beyond

a reasonable doubt, and the other evidence in the case established Appellant’s guilt

beyond a reasonable doubt.
Holmes County, Case No. 20CA007                                                 14


      {¶28} The fourth assignment of error is overruled. The judgment of the Holmes

County Common Pleas Court is affirmed.




By: Hoffman, J.
Baldwin, P.J. and
Wise, J. concur